Citation Nr: 0839213	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-00 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1958 to August 
1963

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDINGS OF FACT

1.  Service connection is in effect for right sleep apnea 
associated with traumatic deviation of the nasal septum 
evaluated as 50 percent disabling; bilateral sensorineural 
hearing loss, evaluated as 40 percent disabling; disfiguring 
scars of the lips, face, scalp and throat evaluated as 30 
percent disabling; traumatic deviation of the nasal septum 
evaluated as 10 percent disabling; loss of the anterior upper 
teeth evaluated as 10 percent disabling; maxilla fracture 
with loss of left lateral maxillary portion of the left 
maxillary sinus, evaluated at 10 percent; and tinnitus, 
evaluated as 10 percent disabling.  The veteran has a 
combined 90 percent evaluation.  

2.  The veteran is not shown to be unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities alone.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.18, 4.19, 4.25 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that Department 
of Veterans Affairs (VA) will seek to provide; and (3) inform 
the claimant about the information and evidence the claimant 
is expected to provide.  The notice must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In reviewing the veteran's claim for 
a total rating for compensation purposes based on individual 
unemployability, the Board observes that the RO issued a VCAA 
notice to the veteran in April 2005 which informed him of the 
evidence needed to support his claim for a total rating for 
compensation purposes based on individual unemployability; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  The VCAA notice was 
issued prior to the July 2005 rating decision from which the 
instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded VA examinations for compensation 
purposes.  The examination reports are of record.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  

All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).  

II.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service- 
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b) (2008).  The Board does not have the 
authority to assign an extraschedular total disability rating 
for compensation purposes based on individual unemployability 
in the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).



In this case, the Board notes that the veteran has a 50 
percent rating for sleep apnea associated with a deviated 
nasal septum and a 40 percent rating for sensorineural 
hearing loss.  In addition, as the veteran has a 50 percent 
rating for sleep apnea and a 40 percent rating for bilateral 
sensorineural hearing loss, a 30 percent rating for 
disfiguring scars of the lips, face, scalp, and throat, a 10 
percent rating for traumatic deviation of the nasal septum, a 
10 percent rating for loss of the anterior upper teeth a 10 
percent rating for maxilla fracture with loss of left lateral 
maxillary portion of the left maxillary sinus, and a 10 
percent rating for tinnitus, his combined rating is 90 
percent according to Table 1 of 38 C.F.R. § 4.25.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2008).  
Therefore, the veteran's service-connected disabilities meet 
the percentage rating standards for TDIU.  38 C.F.R. § 
4.16(a) (2008).  The Board must now consider whether the 
evidence reflects that the veteran's service-connected 
disabilities render him unemployable.  

The veteran alleges that he is unable to maintain full-time 
employment due to his inability to hear and understand speech 
and his constant need for naps.  He argues that his hearing 
aids did not help in crowds, large rooms, or during phone 
conversations, and that his sleep apnea causes him to nap 
throughout the day.  

A statement from C. Driscoll, M.D., dated in April 2004 
indicates that the veteran has been diagnosed with left 
chronic otitis external, status-post multiple tympanomastoid 
surgeries, bilateral sensorineural hearing loss, and left 
conductive hearing loss.  Also associated with the claims 
file are VA outpatient treatment reports dated from November 
2004 to September 2005 which reveal that the veteran was 
fitted with different hearing aids on several occasions.  In 
May 2005, his hearing was noted to be essentially stable.  In 
September 2005, the veteran indicated that his voice echoed 
with the hearing aids, that loud sounds sounded too loud, and 
that the hearing aid did not switch to a directional 
microphone when he was in a noisy environment.  

A May 2005 letter from the United States Postal Service 
(USPS) reveals that the veteran worked as a part-time tractor 
trailer operator from March 11, 2000, to March 23, 2000, and 
as a part-time Mail Handler from April 8, 2000, to 
December 14, 2001, at which time he resigned.  The veteran 
submitted a statement with his substantive appeal in which he 
explained that he resigned from the USPS due to several 
factors.  He indicated that his wife had experienced heart 
problems which were the result of anxiety because the veteran 
worked at the post office during the anthrax scare, that he 
had undergone ear surgery in April 2001 which was a failure, 
and that he had to have a follow-up surgery in April 2002, 
which necessitated numerous visits to VA for medical 
appointments.  Finally, he pointed to his arthritis in both 
knees and the fact that he had to get treatment at VA, which 
added more medical appointments.

The veteran was afforded a VA general medical examination May 
2005.  The examiner reviewed the veteran's claims file.  The 
veteran reported that his scars gave him no problem but he 
said he napped more during the day because he did not sleep 
well during the night due to his sleep apnea.  He indicated 
that he was unemployed.  The veteran's nonservice-connected 
disabilities were reported to be mild hypertension controlled 
with medication, mild median nerve numbness in the hands 
bilaterally, diastasis recti, bilateral olecrannon bursitis, 
tracheostomy with revision and residual scar, and traumatic 
injury to the cervical spine with spondylosis at C6-7, 
degenerative arthritis and cervical fusion of C5-6.  His 
service-connected disabilities were diagnosed as residual 
scars due to traumatic lacerations of the scalp, face and 
neck, sleep apnea secondary to deviated septum, bilateral 
sensorineural hearing loss, traumatic deviation of the nasal 
septum, loss of anterior upper teeth, fracture of the maxilla 
with loss of left lateral maxillary portion of the left 
maxillary sinus, and tinnitus.  The examiner concluded that 
the veteran was unable to do heavy or light manual labor but 
he could possibly do some sedentary work.  The examiner noted 
that the veteran worked in insurance for thirty years and 
worked behind a desk.  He also noted that the veteran did, 
however, have a tendency to dose off and that he has to move 
in an ad lib manner.  His abstract thought was found to be 
fairly good, his fine motor skills were normal, and he was 
able to follow instructions, although he was thought to be 
somewhat forgetful.  The examiner noted that the veteran 
rambled at times and was quite garrulous.  However, the 
examiner ultimately concluded that the veteran could do some 
type of sedentary job where he could use a telephone and talk 
to people because the veteran had a lot of garrulousness 
relating back to his insurance days when he had to do a lot 
of talking for his job.  

The veteran was also afforded a separate VA audiology 
examination in May 2005 at which time an ear, nose and throat 
physician indicated that sleep apnea did not render him 
unemployable.  In addition, a VA dental examination dated in 
May 2005 did not reveal any gross abnormalities associated 
with the veteran's service-connected loss of teeth.  

In this case, the greater weight of the probative evidence is 
against finding that the veteran is unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities alone.  As noted, the veteran 
indicated that he was unable to work due to his service-
connected hearing loss and sleep apnea; however, the 
preponderance of the evidence does not support this 
allegation.  Significantly, the Board observes that none of 
the veteran's private or VA physicians have indicated that 
the veteran was unable to work due to his service-connected 
disabilities.  The veteran himself indicated that he stopped 
working for the USPS due to several factors including his 
wife's anxiety during the anthrax scare and medical 
appointments for an ear surgery and knee surgery (he is not 
service-connected for any knee disability at this time).  
However, when examined by VA in May 2005, an ear, nose and 
throat physician indicated that sleep apnea did not render 
him unemployable.  Furthermore, the VA general medical 
examiner concluded that the veteran was unable to do heavy or 
light manual labor, but this limitation was attributed to 
nonservice-connected disabilities.  He said the veteran's 
abstract thought was fairly good, his fine motor skills were 
normal, and he was able to follow instructions although he 
was thought to be somewhat forgetful.  The examiner, taking 
into account all of the service-connected disability, 
concluded that the veteran could do some type of sedentary 
job where he could use a telephone and talk to people.  

The Board does not wish to minimize the nature and extent of 
the veteran's overall disability picture.  The veteran has a 
combined evaluation of 90 percent which contemplates very 
significant impairment in earning capacity.  See 38 C.F.R. 
§ 4.1(2008).  Notwithstanding this high degree of disability, 
the veteran has not shown to have been unemployable solely by 
reason of his service-connected disabilities.  In essence, 
the preponderance of the evidence does not support his 
contention that his service-connected disabilities are of 
such severity so as to preclude his participation in any form 
of substantially gainful employment.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b) (West 2002 and Supp. 2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total rating for compensation purposes based on individual 
unemployability is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


